DETAILED ACTION
Response to Amendment
Receipt of applicant’s amendment filed September 22, 2022 is acknowledged.  Claims 1-11, 13-15, 17, and 19-23 are pending.  Claims 1, 5-9, and 20 have been amended.  Claims 12, 16, and 18 have been canceled.  Claims 21-23 are newly submitted.  
The cancelation of claim 16 is acknowledged.  The objection to the specification and rejection of claim 16 under U.S.C. 112 (b) are withdrawn.  
Amendment of claim 9 such that claim 9 depends from claim 4 is acknowledged.   The rejection of claim 9 under U.S.C. 112 (b) is withdrawn. 
Applicant's argument filed September 22, 2022 directed to establishing prima facie case of obviousness in regards to claims 1-5, 9, 10, 13-15, 17, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over JEON et al (KR 20180001731 A) in view of MUN et al (KR 20040110782 A) has been fully considered but it is not persuasive.  
However, applicant’s amendment of claim 1 and argument that Jeon and Mun being silent towards teaching of a crossing zone illumination system that is retrofittable to an existing signal light system, with respect to the rejection(s) of claim(s) 1-5, 9, 10, 13-15, 17, 18 and 20 under JEON et al (KR 20180001731 A) in view of MUN et al (KR 20040110782 A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YORK (US 2020/0074846 A1 cited in applicant’s IDS) which is shown below as meeting the retrofittable limitation, as well as limitations of indicated dependent claims dependent from claim 1.
In regards to applicant’s argument that Jeon and Mun being silent towards teaching of a first sensor used to gather pedestrian data by detecting a presence or non- presence of a pedestrian with an intention to cross the pedestrian crossing zone, wherein the first sensor is communicatively couplable, via the controller, to a vehicle near to or approaching the pedestrian zone to provide the pedestrian data to the vehicle, as required by newly presented claims 21 and 22, has been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of YORK (US 2020/0074846 A1), which is shown below as meeting the first sensor limitation as well as remainder of limitations of claim 21, and of limitations of dependent claims set forth below. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 line 16 recites “the pedestrian with the intention is cross is located within the pedestrian waiting area” which has a grammatical error of two occurring verbs “is cross is”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 10, 13-15, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YORK (US 2020/0074846 A1).
Regarding claim 1, YORK discloses a crossing zone illumination system (Figures 2-3 show at least one of plural pedestrian safety lighting devices 100 described in ¶s0045-0046), positioned above a pedestrian crossing zone (Fig.3 shows a traffic intersection that includes crosswalks as sets of stripe patterns disposed below plural pedestrian safety lighting devices 100 described in ¶0046) for a traffic intersection, the crossing zone illumination system (Figures 3-5, see ¶s0046-0048) comprising: at least one housing (110 in Fig.1, ¶0043, or Fig.5, ¶s0048-0049) having an illumination device (Figs.1 & 5 show light source 200 described in ¶0043 and ¶0048) connectable to a power source (400 described in ¶0043 and ¶0057); and a controller (communication means 300 described at least in ¶0053 and ¶0061) communicatively coupled (¶0053 describes communication means 300 may selectively illuminate the light source 200) to the illumination device (200), the controller (300) being able to control the illumination device (200) to adjust at least one lighting property (¶0053 describes selectively illuminating the light source 200 in a pulsating or so project other optic effects and ¶0061 describes adjusting intensity of light emitted from the light source) of the illumination device (200) in response to a received signal (¶0053 describes communication means 300 may receive external data and ¶0061 describes the device comprising ambient lighting sensors which may be coupled to communication means 300 to adjust the intensity of light emitted from the light source to compensate for poor visibility detected by sensor); wherein each illumination device (200), when mounted (Figs.2-3 show lighting devices 100 mounted to traffic signals 500 and structures extending from street lamp post to suspend above crosswalks shown in Fig.3 and described in ¶s0045-0046) above a pedestrian crossing zone (Fig.3), directs light toward the pedestrian crossing zone (¶0043 describes “to provide selective illumination of a crosswalk or traffic intersection”) to provide a preselected minimum level of illumination (intrinsic of the selective illumination provided by pedestrian safety lighting device 100); wherein the crossing zone illumination system (Figures 2-3 at least one of plural pedestrian safety lighting devices 100 described in ¶s0045-0046) is retrofittable to an existing signal light system (Figs.2-3 show  lighting devices 100 mounted to traffic signals 500 and structures extending from street lamp post to suspend above crosswalks shown in Fig.3 and described in ¶s0045-0046, relative to prior art not disclosing retrofittable use with existing traffic signals in ¶0009).
Regarding claim 2, YORK discloses the controller (communication means 300 described at least in ¶0053 and ¶0061) providing an illumination intensity property (¶0053 describes selectively illuminating the light source 200 in a pulsating or so project other optic effects and ¶0061 describes adjusting intensity of light emitted from the light source) in response to the received signal (¶0053 describes communication means 300 may receive external data and ¶0061 describes the device comprising ambient lighting sensors which may be coupled to communication means 300 to adjust the intensity of light emitted from the light source to compensate for poor visibility detected by sensor).
Regarding claim 4, YORK discloses an operable connection to a global computer network (¶0016 and ¶0052 describe communication means (300 in Fig.1) may comprise cellular communications such as Global System for Mobile Communications GSM).
Regarding claim 5, YORK discloses the controller (communication means 300 described at least in ¶0053 and ¶0061) in signal communication with the global computer network (¶0016 and ¶0052 describe communication means (300 in Fig.1) may comprise cellular communications such as Global System for Mobile Communications GSM), wherein a signal received from the global computer network (¶0016 and ¶0052) is representative of a level of available light and adjusts the illumination to the pedestrian crossing zone in response to the received signal (¶0061 describes the ambient lighting sensor may be coupled to the communication means 300 to adjust the intensity of light emitted from the light source to compensate for poor visibility).
Regarding claim 10, YORK discloses the illumination device (Fig.5 shows light source 200 described in ¶0048) comprising an LED light array (¶0048 describes the light source 200 may comprise one or more light emitting diodes (LEDs)).
Regarding claim 13, YORK discloses a sensor (Fig.15 shows one or more sensors 520 and microphones 580 described in ¶s0058-0061 and ¶0064) operably connected to the controller (communication means 300 described at least in ¶0053 and ¶0061), wherein the sensor (Fig.15 shows one or more sensors 520 and microphones 580 described in ¶s0058-0061 and ¶0064) comprises at least one of an active sensor (¶0061 describes weather sensors), a passive sensor (¶0060 describes a passive infrared (PIR) sensor), a motion sensor (¶0060 describes a LIDAR sensor providing speed and locational data for traffic control), an acoustic sensor (¶0064 describes one or more microphones configured to receive auditory input), or an optical sensor (¶0061 describes ambient lighting sensors).
Regarding claim 14, YORK discloses the controller (communication means 300 described at least in ¶0053 and ¶0061) adjusting the illumination (¶0061 describes “ambient lighting sensor may be coupled to the communication means 300 to adjust the intensity of light emitted from the light source to compensate for poor visibility”) provided to the pedestrian crossing zone (Fig.3 shows a traffic intersection that includes stripe patterns disposed below the plural pedestrian safety lighting devices 100 described in ¶0046) based upon a signal from the sensor (sensors 520 that may include ambient light sensors described in ¶0058 and ¶0061).
Regarding claim 15, YORK discloses the sensor (Fig.15 shows one or more sensors 520 and microphones 580 described in ¶s0058-0061 and ¶0064) operably connected to the controller (communication means 300 described at least in ¶0053 and ¶0061) receives a signal indicating at least one of pedestrians within the pedestrian crossing zone, pedestrians waiting to enter the pedestrian crossing zone, traffic waiting to cross the pedestrian crossing zone, traffic approaching the pedestrian crossing zone, or traffic within the pedestrian crossing zone (¶0060 describes a LIDAR sensor providing speed and locational data for traffic control, … In such an embodiment, if a vehicle or pedestrian is approaching the intersection at an inopportune moment, the device may be capable of flashing a warning light or sending some other signal to the offending target. Moreover, the vehicle itself may be adapted to receive in-vehicle notifications from the proximity sensor, such as flashing of inboard lights or vibration of the steering wheel).
Regarding claim 17, YORK discloses the pedestrian crossing zone (Fig.3) further includes a waiting area (Fig.3 shows at least one of four rounded corners of sidewalk from which two crosswalks extend) for pedestrians waiting to cross the traffic intersection.
Regarding claim 21, YORK discloses a crossing zone illumination system (Figures 2-3 show at least one of plural pedestrian safety lighting devices 100 described in ¶s0045-0046) positioned above a pedestrian zone (Fig.3 shows a traffic intersection that includes crosswalks as sets of stripe patterns disposed below plural pedestrian safety lighting devices 100 described in ¶0046) including a pedestrian crossing zone (Fig.3 shows a traffic intersection that includes four crosswalks as four sets of stripe patterns) and a pedestrian waiting area (Fig.3 shows four rounded corners of sidewalk from each of which two crosswalks extend) for a traffic intersection (Fig.3 shows a traffic intersection), the crossing zone illumination system (Figures 2-3 show at least one of plural pedestrian safety lighting devices 100 described in ¶s0045-0046) comprising: at least one housing (Fig.1 shows housing 110, ¶0043, or Fig.5, ¶s0048-0049) having an illumination device (Figs.1 & 5 show light source 200 described in ¶0043 and ¶0048) connectable to a power source (400 described in ¶0043 and ¶0057); a first sensor (Fig.15-16 show one or more sensors 520 or 500 in Fig.16 described in ¶s0058-0061) used to gather pedestrian data by detecting a presence or non-presence of a pedestrian with an intention to cross the pedestrian crossing zone (¶0060 describes various proximity sensors that enables the device 100 to provide speed and locational data such that if a vehicle or pedestrian is approaching the intersection at an inopportune moment, the device may be capable of flashing a warning light or sending some other signal to the offending target); and a controller (communication means 300 described at least in ¶0053 and ¶0061) communicatively coupled (¶0056 describes communication means 300 may evaluate environmental and traffic conditions and transmit internal data to other intersections or data centers to alter traffic signal timing. The communication means 300 may further communication internal data relating to environmental and traffic conditions to traffic signals within the same intersection) to the illumination device (200), the controller (300) being able to control the illumination device (200) to adjust at least one lighting property (¶0053 describes selectively illuminating the light source 200 in a pulsating or so project other optic effects, ¶0060 describes the device may be capable of flashing a warning light) of the illumination device (200) in response to a received signal (¶0060 describes various proximity sensors that enables the device 100 to provide speed and locational data such that if a vehicle or pedestrian is approaching the intersection at an inopportune moment, the device may be capable of flashing a warning light or sending some other signal to the offending target), the controller (300) further being communicatively coupled to the first sensor (520 in Fig.15, ¶0058); wherein each illumination device (200), when mounted (Figs.2-3 show lighting devices 100 mounted to traffic signals 500 and horizontal structures extending from street lamp post to suspend above crosswalks shown in Fig.3 and described in ¶s0045-0046) above a pedestrian crossing zone (Fig.3), directs light toward the pedestrian crossing zone (¶0043 describes “to provide selective illumination of a crosswalk or traffic intersection”) to provide a preselected minimum level of illumination (intrinsic of the selective illumination provided by pedestrian safety lighting device 100); and wherein the first sensor (520 in Fig.15 or 500 in Fig.16, ¶s0058-0061) is communicatively couplable, via the controller (300), to a vehicle near to or approaching the pedestrian zone to provide the pedestrian data to the vehicle (¶0060 describes that if a vehicle or pedestrian is approaching the intersection at an inopportune moment, the device may be capable of flashing a warning light or sending some other signal to the offending target. Moreover, the vehicle itself may be adapted to receive in-vehicle notifications from the proximity sensor, such as flashing of inboard lights or vibration of the steering wheel).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YORK (US 2020/0074846 A1) in view of JEON et al (KR 20180001731 A merged with translation).
Regarding claim 3, YORK does not disclose: the illumination intensity property being set to a high illumination level corresponding to a pedestrian instruction to cross using the pedestrian crossing zone, and a low illumination level corresponding to a pedestrian instruction to wait to cross using the pedestrian crossing zone.
JEON teaches by reciting from the 5th-6th and 3rd-4th paragraphs after the description “5 to 7 are flowcharts …”, “Based on the pedestrian movement analyzed by the pedestrian sensing unit 130, the control unit 160 controls driving of the LED module 110 to intensively illuminate the pedestrian crossing area set in front of the pedestrian crossing area where the pedestrian is currently located (S500 ).  In other words, the controller 160 drives the pedestrian to maximize the illuminance of the pedestrian crossing area set in front of the pedestrian crossing area where the pedestrian is located in accordance with the movement of the pedestrian, in a state in which the entire pedestrian crossing area is maintained at the minimum illuminance during the pedestrian crossing use time And controls driving of the LED module 110” and “The pedestrian sensing unit 130 determines whether there is a pedestrian on the pedestrian crossing based on the photographed data photographed by the camera 120 in a state in which the entire pedestrian crossing area is further illuminated with the basic illuminance through step S200” prior to the 4th paragraph describing “the pedestrian sensing unit 130 analyzes the pedestrian’s movement based on the pedestrian’s position, speed, direction…”, respectively, which correspond to the illumination intensity property being set to a high illumination level corresponding to a pedestrian instruction to cross using the pedestrian crossing zone, and a low illumination level corresponding to a pedestrian instruction to wait to cross using the pedestrian crossing zone.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the proximity sensor with communication means as the controller of the pedestrian safety lighting device 100 of YORK to include the function of providing maximum illumination in front of the pedestrian sensed/analyzed to be in motion on the crossing zone and minimum illumination on the crossing zone when the pedestrian is sensed/photographed prior to sensing movement of the pedestrian as taught by JEON et al, thereby provide notable visual differences of maximum and minimum lighting that visually signals the pedestrian to move to cross the pedestrian crossing zone and to anticipatingly wait, respectively, during low ambient light conditions.
Regarding claim 9, YORK discloses the controller (communication means 300 described at least in ¶0053 and ¶0061) in signal communication with the global computer network (¶0016 and ¶0052 describe communication means (300 in Fig.1) may comprise cellular communications such as Global System for Mobile Communications GSM), wherein a signal received from the global computer network (¶0016 and ¶0052 describe the communication means receiving external data from a data center by cellular communications such as Global System for Mobile Communications GSM), except: being representative of a current time of day, a signal representative of daily sunrise and sunset times, and adjusts a level of illumination to the pedestrian crossing zone based upon proximity of a current time of day signal to a daily sunrise or sunset time.
JEON teaches signal communication with the global computer network from 10th paragraph after “FIG. 2 is a view schematically …” describing “When the interface unit 150 is communicatively connected to the management server 300 through the network communication network, the interface unit 150 transmits and receives data between the lighting control apparatus 100 and the management server 300 (for example, Notification processing at occurrence judgment, updated control program or database information, etc.)”, wherein the signal is representative of a current time of day, a signal representative of daily sunrise and sunset times from 7th paragraph after “FIG. 2 is a view schematically …” describing “The memory 140 stores various control programs used in the lighting control apparatus 100 (for example, date-specific sunset time data for confirming sunset, dimming control of illumination, etc.). A pedestrian crossing pattern of a pedestrian constructed according to a season, a date, a time, an installation place, or a combination thereof used in the centralized lighting control provided from the management server 300 through a network communication network, Update information, and the like can be additionally stored and managed.”, and adjusting the level of illumination to the pedestrian crossing zone based upon proximity of the current time of day signal to the daily sunrise or sunset time implemented by the error correction unit 164 (Fig.3) as described in 15th paragraph after “FIG. 2 is a view schematically …” recited as “The first method controls the intensive lighting of the pedestrian crossing area set in front of the pedestrian crossing area where the pedestrian is located using the pedestrian crossing movement pattern constructed according to the season, date, time, place of installation, or a combination thereof The pedestrian detection unit 130 compares the pedestrian movement pattern previously set by the error correction unit 164 with the motion of the pedestrian analyzed by the pedestrian sensing unit 130, corrects the error based on the result of the comparison, And the central lighting of the crosswalk area set in front of the light source is controlled. The crosswalk movement patterns of the pedestrians used at this time are periodically updated through the management server 300”.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the communication means as the controller of the pedestrian safety lighting device 100 of YORK to include memory storing various control programs that include date-specific sunset time data for confirming sunset, dimming control of illumination, and receiving external data regarding pedestrian crossing pattern of pedestrian constructed according to a season, a date, a time, an installation place, or a combination thereof used by the pedestrian detection unit 130 and error correction unit 164 as taught by JEON et al to compare the pedestrian movement pattern with the motion of the pedestrian analyzed by the pedestrian sensing unit 130, corrects the error based on the result of the comparison, and thereby control the central lighting of the crosswalk area and update crosswalk movement patterns of the pedestrians.
Regarding claim 20, YORK discloses the controller (communication means 300 described at least in ¶0053 and ¶0061) receiving a signal, except: representative of a current time of day and a signal representative of an astronomical event, and adjusts a level of illumination to the pedestrian crossing zone based upon proximity of the current time of day to the astronomical event.
Regarding claim 20, JEON teaches control unit 160 in Fig.3 receiving a signal representative of a current time of day and a signal representative of an astronomical event from 7th paragraph after “FIG. 2 is a view schematically …” describing “The memory 140 stores various control programs used in the lighting control apparatus 100 (for example, date-specific sunset time data for confirming sunset, dimming control of illumination, etc.)”, and adjusts the level of illumination to the pedestrian crossing zone based upon proximity of the current time of day to the astronomical event from 2nd paragraph after “As shown in FIG. 1, the position of a pedestrian” describing “In this way, in the lighting control device installed on the pedestrian crossing, it is checked whether the pedestrian crossing signal is changed to the green signal (that is, the pedestrian is available) under the control of the traffic signal controller (①). When the pedestrian traffic light changes to green in accordance with the control of the traffic signal controller, the lighting control device confirms whether or not it is after sunset, and then performs additional illumination on the entire pedestrian crossing with the predetermined basic illumination (2). At this time, the traffic signal controller is connected to at least one crosswalk signal lamp and the lighting control device depending on the road or intersection situation.”.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the communication means as the controller of the pedestrian safety lighting device 100 of YORK to include memory storing various control programs that include date-specific sunset time data for confirming sunset, dimming control of illumination, and signal checking when the pedestrian traffic light changes to green and confirms whether or not it is after sunset, in order to provide additional illumination on the entire pedestrian crossing with the predetermined basic illumination. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YORK (US 2020/0074846 A1) in view of YANG et al (KR 101590420 B1 merged with translation, and cited in IDS of 7/2/2021 as JSComm Co Ltd).
Regarding claim 6, YORK discloses the controller (communication means 300 described at least in ¶0053 and ¶0061) receiving a signal representative of a detected weather condition in an area of the pedestrian crossing zone (¶0061 describes “the device may have weather sensors, the weather sensors may detect and measure weather conditions such as temperature, precipitation, humidity, and barometric pressure”), except: adjusting the level of illumination to the pedestrian crossing zone based upon the detected weather condition.
YANG teaches in the 3rd to the last paragraph, “An illuminance sensing unit 170 for sensing and applying a weather condition around the crosswalk as an illuminance sensor 171 and a fog detection sensor 172 to adjust the brightness of the illumination unit 130 to the control unit 100”.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the weather sensors with communication means as the controller of the pedestrian safety lighting device 100 of YORK to include the function of adjusting the brightness of the illumination unit as taught by YANG et al in order to detect change of weather conditions such as temperature, precipitation, humidity, and barometric pressure that would represent poor visibility of at least the crosswalk and signal the communication means or controller to control or adjust the light source to emit light of great intensity, thereby compensate for poor visibility by providing brighter illumination on the crosswalk and therefore, provide adequate visibility to pedestrians and drivers of vehicle traffic during visibility-obscuring weather conditions. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over YORK (US 2020/0074846 A1) in view of FAIRMAN (AU 2013101353 A4).
Regarding claim 7, YORK discloses the controller (communication means 300 described at least in ¶0053 and ¶0061) in signal communication with the global computer network (¶0016 and ¶0052 describe communication means (300 in Fig.1) may comprise cellular communications such as Global System for Mobile Communications GSM), wherein a signal received from the global computer network (¶0016 and ¶0052 describe the communication means receiving external data from a data center by cellular communications such as Global System for Mobile Communications GSM), except: being representative of a school phase in an area of the pedestrian crossing zone and provides a caution signal or adjusts a level of illumination to the pedestrian crossing zone based upon the school phase.
FAIRMAN teaches on page 11 lines 1-29, a remote control or monitoring feature (24 in Fig.2) that allows the warning system (10 in Fig.1) to be turned off or on and monitored for general faults by use of either radio or cellular communication, where the system may be monitored remotely where a person acting as a designated crossing guard is present for only a short period of the day (for example during school commencing and finishing hours) when the frequency of pedestrians is high, and where the remote control or monitoring system may also allow the system to be used in the automated mode when the guard is not present.  The system (10) including a main control unit (21 in Fig.2) that may perform functions of: scan the triggering switches for input by a pedestrian requiring the system to be activated; adjust the brightness of the lighting system manually or remotely (wireless); adjust the timed sequence of the flashing lights, manually or remotely (wireless); deactivate the lighting system after a preset time has expired and place the system in standby.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the communication means as the controller of the pedestrian safety lighting device 100 of YORK to include receiving data from a remote control or monitoring feature that acts a designated crossing guard for the period (hours) of day when school commences and finishes when frequency of pedestrians is high as taught by FAIRMAN in order to have the lighting system of the pedestrian crossing operate optimally and periodically in promoting safe crossings of pedestrians during hours of school commencing and finishing.

  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YORK (US 2020/0074846 A1) in view of PITKANEN et al (US 2005/0270175 A1). 
Regarding claim 8, YORK discloses the controller (communication means 300 described at least in ¶0053 and ¶0061) in signal communication with the global computer network (¶0016 and ¶0052 describe communication means (300 in Fig.1) may comprise cellular communications such as Global System for Mobile Communications GSM), wherein a signal received from the global computer network (¶0016 and ¶0052 describe the communication means receiving external data from a data center by cellular communications such as Global System for Mobile Communications GSM), except: the signal being representative of a traffic level in an area of the pedestrian crossing zone and adjusts the level of illumination to the pedestrian crossing zone based upon the traffic level.
PITKANEN teaches on page 14 line 29 to page 15 line 23, means 505 in Fig.5 for gathering data from motion detectors (for monitoring the amount of traffic, speed of traffic, direction of traffic or other quantities related to traffic, for instance), and a data processing means 506 for processing the gathered, received and/or transmitted data as well as for controlling the operation of the illumination devices 100 adapted to emit light 406 on the pedestrian crossing in the direction of the intersection with the purpose of illuminating the route across the intersection shown in Figs.4A-4B, on the basis of the processed data, e.g. for switching lights on and off, synchronising the blinking of lights and adjusting the brightness of the lights.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the communication means as the controller of the pedestrian safety lighting device 100 of YORK to include the type of motion detectors for monitoring the amount of traffic, speed of traffic, direction of traffic or other quantities related to traffic and data processing means for controlling the operation of the illumination devices at pedestrian crossing by switching lights on and off, synchronising the blinking of lights and adjusting the brightness of the lights, as taught by PITKANEN et al in order to enhance visibility and visual warning to drivers of vehicles and pedestrians in midst of monitored traffic conditions, thereby promote more vigilance of drivers and pedestrian to act safely at pedestrian crossings.  


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YORK (US 2020/0074846 A1) in view of CHOI Dong-sun (KR 200276206 Y1 merged with translation).
YORK discloses the at least one housing (110 in Fig.1, ¶0043, or Fig.5, ¶s0048-0049) each mounted (100 in Fig.3), except: to a span wire positioned above the pedestrian crossing zone; wherein the span wire is spaced vertically above the pedestrian crossing zone, generally parallel with a direction of pedestrian travel within the pedestrian crossing zone.
CHOI teaches in Figures 1-3, one paragraph under and three paragraphs under “1 to 3 show an embodiment of the pedestrian crossing lighting apparatus”, describe “The upper end of the support 10 is provided with a support 20 extending horizontally in the crosswalk direction parallel to the road. The support section 20 is for connecting a pair of wires 30 located side by side directly above the pedestrian crossing” and “In addition, a plurality of lamps 40 are installed on the wires 30 to be spaced at predetermined intervals so as to intensively illuminate the stepped walkway 2 directly below”, respectively. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the horizontal arms extending from vertical posts in Fig.3 horizontally supporting the housings 110 as pedestrian safety lighting devices 100 in Fig.3 of YORK to include the type of pair of wires supported between vertical posts to support at least one or more of the light control devices spaced from each other and parallel above the pedestrian crossing as taught by CHOI in order to intensively illuminate the pedestrian crossing below, thereby effectively illuminate along lengthy or longer pedestrian crossings while provide more structural stability against torque-induced stress and collapse. 


Claims 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over YORK (US 2020/0074846 A1) in view of PARK et al (KR 101117071 B1).
Regarding claim 19, YORK does not disclose the waiting area being continuously provided with illumination.
PARK teaches in Figs.2-4 and 3rd paragraph after “Figure 6 is a flow chart of a crosswalk illumination method made by a situation-adaptive lighting energy-saving crosswalk safety lighting device” describing “In addition, the control device 40 causes the lamps for illuminating the cross-waiting area B among the lamps of the lamp 30 to be turned on in a fully lit state when the lighting control operation is started, and to illuminate the crosswalk area A. FIG. The lamps for the lamps are turned on in the tail light lighting state. Accordingly, since the street lamp 30 illuminates the pedestrian crossing area (A) by the lighting of the taillight in a situation where the pedestrian is not in the pedestrian crossing area (A), it is possible to reduce power consumption than to unnecessarily brighten, and also bright light to the car driver”, the taillight lighting is light at a lower brightness than the full lighting.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the communication means as the controller of the pedestrian safety lighting device 100 of YORK to include the type of control device and lamps that illuminate the cross-waiting area B at a fully lit state or full lighting and to illuminate the crosswalk area A in the tail light lighting state or light at a lower brightness than the full lighting, in a situation where the pedestrian is not in the pedestrian crossing area (A), as taught by PARK et al in order to provide a situation-adaptive lighting energy-saving crosswalk safety lighting device.  
Regarding claims 22 and 23, YORK discloses a crossing zone illumination system (Figures 2-3 show at least one of plural pedestrian safety lighting devices 100 described in ¶s0045-0046) for illuminating a pedestrian zone (Fig.3 shows a traffic intersection that includes crosswalks as sets of stripe patterns disposed below plural pedestrian safety lighting devices 100 described in ¶0046) having a pedestrian waiting area (Fig.3 shows at least one of four rounded corners of sidewalk from which two crosswalks extend), at least a portion of a first crosswalk (Fig.3 shows a first of four crosswalks extending from one corner) and at least a portion of a second crosswalk (Fig.3 shows a second of four crosswalks extending from the same one corner from which the first crosswalk extends) with the pedestrian waiting area (Fig.3 shows the at least one rounded corner) being provided before and between the first crosswalk and the second crosswalk (Fig.3 shows the at least one round corner from which extends the first and second crosswalks), the crossing zone illumination system (Fig.3 shows plural pedestrian safety lighting devices 100 on each horizontal bar and traffic signal devices extending from the four vertical posts) comprising: at least one housing (110 in Fig.1, ¶0043, or Fig.5, ¶s0048-0049) having an illumination device (Figs.1 & 5 show light source 200 described in ¶0043 and ¶0048) connectable to a power source (400 described in ¶0043 and ¶0057), with the illumination device (200 in Figs.1 or 5) able to illuminate at least one of the first crosswalk or the second crosswalk (Fig.3 shows plural pedestrian safety lighting devices 100 each containing light source 200 in Figs.1 & 5, and at least one or two lighting devices 100 are mounted above each of the first, second, third, and fourth crosswalks); a first sensor (Fig.15-16 show one or more sensors 520 or 500 in Fig.16 described in ¶s0058-0061) used to gather pedestrian data by detecting a presence or non-presence of a pedestrian with an intention to cross (¶0060 describes various proximity sensors that enables the device 100 to provide speed and locational data such that if a vehicle or pedestrian is approaching the intersection at an inopportune moment, the device may be capable of flashing a warning light or sending some other signal to the offending target) one of either the first crosswalk or the second crosswalk (Fig.3 shows plural pedestrian safety lighting devices 100 each containing light source 200 in Figs.1 & 5, and at least one or two lighting devices 100 are mounted above each of the first, second, third, and fourth crosswalks); and a controller (communication means 300 described at least in ¶0053 and ¶0061) communicatively coupled (¶0053 describes communication means 300 may selectively illuminate the light source 200) to the illumination device (200) and the first sensor (Figs.15-16 show one or more sensors 520 or 500 in Fig.16 described in ¶s0058-0061), the controller (300) being able to: receive a signal (¶0060 describes various proximity sensors that enables the device 100 to provide speed and locational data such that if a vehicle or pedestrian is approaching the intersection at an inopportune moment, the device may be capable of flashing a warning light or sending some other signal to the offending target) from the first sensor (Figs.15-16 show one or more sensors 520 or 500 in Fig.16 described in ¶s0058-0061) indicating the presence or non-presence of pedestrian with the intention to cross (¶0060) one of either the first crosswalk or the second crosswalk (Fig.3 shows plural pedestrian safety lighting devices 100 each containing light source 200 and proximity sensors 520/500 in Figs.1, 5, 15 & 16, and at least one or two lighting devices 100 are mounted above each of adjacent first and second crosswalks); illuminate (¶0053 and ¶s0060-0061 describe communication means 300 may selectively illuminate the light source 200), via the illumination device (200), at least one of the first crosswalk or the second crosswalk (Fig.3 shows plural pedestrian safety lighting devices 100 each containing light source 200 and proximity sensors 520/500 in Figs.1, 5, 15 & 16, and at least one or two lighting devices 100 are mounted above each of adjacent first and second crosswalks) based on which of the first crosswalk or the second crosswalk the pedestrian has the intention to cross (the pedestrian’s movement through one of the first or second crosswalk detected by proximity sensors of the particular pedestrian safety lighting device(s) 100 above the first or second crosswalk through which the pedestrian is moving).
YORK does not disclose: the controller (300) being able to illuminate via the illumination device (200), the pedestrian waiting area at least when the pedestrian with the intention is cross is located within the pedestrian waiting area; the waiting area being continuously provided with illumination.
PARK teaches in Figs.2-4 and 3rd paragraph after “Figure 6 is a flow chart of a crosswalk illumination method made by a situation-adaptive lighting energy-saving crosswalk safety lighting device” describing “In addition, the control device 40 causes the lamps for illuminating the cross-waiting area B among the lamps of the lamp 30 to be turned on in a fully lit state when the lighting control operation is started, and to illuminate the crosswalk area A. FIG. The lamps for the lamps are turned on in the tail light lighting state. Accordingly, since the street lamp 30 illuminates the pedestrian crossing area (A) by the lighting of the taillight in a situation where the pedestrian is not in the pedestrian crossing area (A), it is possible to reduce power consumption than to unnecessarily brighten, and also bright light to the car driver”, the taillight lighting is light at a lower brightness than the full lighting.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the communication means as the controller of the pedestrian safety lighting device 100 of YORK to include the type of control device and lamps that illuminate the cross-waiting area B at a fully lit state or full lighting and to illuminate the crosswalk area A in the tail light lighting state or light at a lower brightness than the full lighting, in a situation where the pedestrian is not in the pedestrian crossing area (A), as taught by PARK et al in order to provide a situation-adaptive lighting energy-saving crosswalk safety lighting device.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CHEN et al (US 2016/0286629 A1) show an outdoor lighting system 200 in Figs.2-2b described in ¶0076 as a portion network (OLN) 100 of Fig.1c. that is global (¶s0057-0058), the lighting system 200 comprising a plurality of light units 206-x including sensors 226 (¶s0092-0093,¶s0098-0102) supported by vertical posts, the units 206 emitting light to form controllable illumination patterns 231-N on surface 201 which includes pedestrian crossing and roadway, and data from sensors 226 augmented from Resources 112 (internet) information related to weather and traffic (¶0140) and have light units 206-N adapted to increase alertness by changing color temperature.  KIM et al (WO 2014007452 A1) show variations of crosswalk illumination devices (Figs.1-6) that produce illuminated regions (10a-10d in Fig.3) or illuminated areas (210a-210d in Fig.4, 310a-310d in Fig.6) of crosswalks or walkways.  COOPERRIDER et al (US 2012/0143383 A1) show in Figs.29A-29B retrofitting a pole with a solar-panel and energy storage as collar 700.  MOON et al show in Fig.4a, a crosswalk 5 (Fig.1) installed with a support 11 with long cross 12 that support plurality of crosswalk lighting lamps 9 and warning devices 200, vehicle detecting sensors 6, human body sensor 7, and pedestrian button 8. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-W 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

November 28, 2022
AC